DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9, drawn to a battery and a battery pack in the reply filed on 12 November 2021 is acknowledged.  The traversal is on the grounds that the Office’s statements in the restriction requirement do not adequately demonstrate all of the distinctness indications of MPEP 806.05(j), and that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because the Office has stated in the restriction requirement between the related products that the related products are distinct due to being of materially different designs, supported in the comparison between independent claims 1 and 10. Based on the different designs of the distinct products, the products therefore also do not overlap in scope (are mutually exclusive), and are not obvious variants.
Moreover, the Office also stated in the restriction requirement that if a restriction were not required, the distinct products claimed in the application would require separate searches of distinct classifications, and search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected battery, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unno et al (US 2018/0097207 A1). Hereinafter referred to as Unno.
Regarding claim 1, Unno discloses a battery (“rectangular secondary battery” [0021]) comprising:
an electrode group (“flat wound group” [0022], 3 Figs. 2-4) including a positive electrode and a negative electrode (“flat wound group 3 is constituted by winding a negative electrode 32 and a positive electrode 34” [0031]);
a container in which the electrode group is housed (“metal battery can” [0021], 1 Figs. 1-2) and an opening is formed (“opening 11” [0021], 11 Fig. 2), the opening being open on one side in a height direction (“opening 11 is formed in an upper portion opposite to the bottom surface 12” [0021]);
a lid configured to cover the opening of the container (“battery lid 8” [0021] where “the battery can 1 is sealed with the battery lid 8” [0022]), and including a gas discharge valve 
a pair of electrode terminals attached to an outer surface of the lid (“battery lid 8 is provided with a positive electrode terminal 7A and a negative electrode terminal 7B as external terminals” [0022]), and electrically connected to the electrode group (“flat wound group 3 is charged via the positive electrode terminal 7A and the negative electrode terminal 7B” [0022]); and
an electrode group holder provided between the lid and the electrode group inside the container (5A and 5B Figs. 4-5), and stacked together with the lid (“a positive electrode insulating plate 5A, and a negative electrode insulating plate 5B are provided on the battery lid 8” [0025]), an open hole penetrating through the electrode group holder being formed across an area facing the gas discharge valve and an area facing the liquid inlet (comprising of 53 A and the space between 5A and 5B in Fig. 4).
Regarding claim 2, Unno discloses all of the limitations for the battery as set forth in claim 1 above, and wherein the electrode group holder includes a protrusion in surroundings of the open hole (“protruding portions” [0043], 54A, 54B, and 55A Fig. 5A), the protrusion protruding to a side in which the electrode group is positioned (“insulating member provided between the positive electrode current collector plate 4A and the battery lid 8” [0043]).
Regarding claim 3
Regarding claim 4, Unno discloses all of the limitations for the battery as set forth in claim 2 above, and wherein:
the pair of electrode terminals are separated from each other in a lateral direction intersecting the height direction (Fig. 1 where 7A and 7B are separated across the width of the secondary battery 100, which is orthogonal and intersects the height direction of the battery); and
the gas discharge valve, the liquid inlet, the open hole, and the protrusion are arranged between the pair of electrode terminals in the lateral direction (Fig. 4 where 55A, 54A, 54B, 53A, 82, 81, and the space between 5A and 5B are disposed between terminals 7A and 7B).
Regarding claim 6, Unno discloses all of the limitations for the battery as set forth in claim 1 above, and wherein:
the pair of electrode terminals are separated from each other in a lateral direction intersecting the height direction (Fig. 1 where 7A and 7B are separated across the width of the secondary battery 100, which is orthogonal and intersects the height direction of the battery); and
the gas discharge valve, the liquid inlet, and the open hole are arranged between the pair of electrode terminals in the lateral direction (Fig. 4 where 53A, 82, 81, and the space between 5A and 5B are disposed between terminals 7A and 7B).
Regarding claim 7, Unno discloses all of the limitations for the battery as set forth in claim 1 above, and wherein:
the electrode group holder is arranged in a condition in which a long-side direction of the electrode group holder corresponds to a lateral direction intersecting the height direction (Fig. 4 where 5A and 5B extends across the width of the secondary battery 100 that is orthogonal and intersects the height direction of the secondary battery); and

Regarding claim 8, Unno discloses all of the limitations for the battery as set forth in claim 1 above, and wherein:
the positive electrode of the electrode group includes a positive electrode current collector (“A positive electrode metal foil exposing portion 34c of the flat wound group 3 is electrically connected to the positive electrode terminal 7 A via a positive electrode current collector plate 4A” [0024], 4A Figs. 2, 4, 6B), and a positive electrode active material-containing layer carried on a surface of the positive electrode current collector (“positive electrode mixture layer 34b having a positive electrode metal foil having each surface coated with a positive electrode active material mixture” [0033]);
the negative electrode of the electrode group includes a negative electrode current collector (“negative electrode metal foil exposing portion 32c of the flat wound group 3 is electrically connected to the negative electrode terminal 7B via a negative electrode current collector plate 4B” [0024], 4B Figs. 2, 4, 6B), and a negative electrode active material-containing layer carries on a surface of the negative electrode current collector (“negative electrode mixture layer 32b having a negative electrode metal foil having each surface coated with a negative electrode active material mixture” [0033]);
the positive electrode current collector includes a positive electrode current collecting tab (“positive electrode metal foil exposing portion 34c of the flat wound group 3” [0024], 34c Figs. 2-3) in which the positive electrode active material-containing layer is not carried on the surface (“A positive electrode metal foil exposing portion 34c which is not coated with a positive 
the negative electrode current collector includes a negative electrode current collecting tab (32c Figs. 2-3) in which the negative electrode active material-containing layer is not carried on the surface (“negative electrode metal foil exposing portion 32c which is not coated with a negative electrode active material mixture is provided on the other end of the negative electrode metal foil” [0033]);
the positive electrode current collecting tab protrudes from the negative electrode toward one side in a lateral direction intersecting the height direction (Fig. 2 where 34c extends in the direction from 71B where the negative electrode terminal is positioned to 71A where the positive electrode terminal is positioned, or the other lateral side of the secondary battery 100 that is opposite of the negative electrode terminal); and
the negative electrode current collecting tab protrudes from the positive electrode toward a side opposite to the side toward which the positive electrode current collecting tab protrudes in the lateral direction (Fig. 2 where 32c extends in the direction from 71A where the positive electrode terminal is positioned to 71B where the negative electrode terminal is positioned, or the other lateral side of the secondary battery 100 that is opposite of the positive electrode terminal).
Regarding claim 9, Unno discloses a battery pack (“A module of an assembled battery obtained by combining a plurality of rectangular secondary batteries” [0052], Fig. 6A) comprising the battery as set forth in claim 1 above (100 Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2018/0097207 A1) as applied to claim 2 above, and further in view of Maeda et al (JP 2014072018). Hereinafter referred to as Maeda.
Regarding claim 5, Unno discloses all of the limitations for the battery as set forth in claim 2 above, but does not discloses wherein the electrode group holder includes a lattice-shaped rib configured to support the protrusion from a side in which the lid is positioned.
However, Maeda discloses a battery (“laminated exterior battery” [0021], 1 Fig. 1) comprising an electrode group including a positive electrode and a negative electrode (“electrode body 10” [0021] which “has a configuration in which a positive electrode plate 101 and a negative electrode plate 102 facing each other” [0022], 10 Fig. 2), a container in which the electrode group is housed (“laminated exterior body” [0021], 20 Fig. 1), a lid configured to cover the opening of the container (“sealing portion 20d” [0022], 20d Fig. 1), a pair of electrode terminals attached to an outer surface of the lid (comprised of “positive electrode current collecting terminal” and “negative electrode current collecting terminal” [0022], 31 and 32 Figs. 1-2) and are electrically connected to the electrode group (“positive electrode current collecting terminal 31 is joined to the lead”[0022]  and “negative electrode current collecting terminal 32 is bonded to the negative electrode lead” [0022] where the “lead (positive electrode lead) is electrically connected to the positive electrode plate 101” [0022] and “a lead (negative electrode lead) is electrically connected to the negative electrode plate 102” [0022]), an electrode group holder (“electrically insulating spacer” [0029], “the spacer 44 is attached so that its main surface faces one end surface of the electrode body 10” [0037]) provided between the lid and the electrode group inside the container (“inserted between the inner surface of the laminated exterior body 20 and the positive electrode lead 105 and the negative electrode lead 106 in the arrow A portion of Fig. 1” [0029]), and wherein the electrode group holder includes a protrusion that protrudes to a side in which the electrode group is positioned (comprised of 44e, 44f, 44g in Fig. 4 which protrudes towards electrode body 10 based on the configuration of the battery 
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode group holder of the battery of Unno in view of Maeda wherein the electrode group holder includes a lattice-shaped rib configured to support the protrusion from a side in which the lid is positioned in order to achieve an electrode group holder for a battery that suppresses the occurrence of dents in the battery and deformation (warp, etc.) at the time of manufacturing the electrode group holder while maintaining the rigidity of the electrode group holder with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                     

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721